United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-3522
                        ___________________________

                                   Yolanda Hurst

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

   Carolyn W. Colvin, Acting Commissioner of Social Security Administration

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                              Submitted: June 7, 2016
                              Filed: August 10, 2016
                                  [Unpublished]
                                  ____________

Before SMITH, ARNOLD, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      Yolanda Hurst appeals the district court’s1 order affirming the denial of
supplemental security income (SSI). Hurst challenges the administrative law judge’s


      1
        The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.
(ALJ’s) determination that she did not meet the criteria under Listing 12.05C for
intellectual disability. These criteria are (1) a valid verbal, performance, or full-scale
IQ of 60-70; (2) physical or other mental impairment imposing additional and
significant work-related limitations of function; and (3) evidence supporting onset of
intellectual and adaptive functional disability before age 22. See Lott v. Colvin, 772
F.3d 546, 549-50 (8th Cir. 2014) (outlining requirements for Listing 12.05C). While
we conclude that substantial evidence in the record as a whole shows that Hurst met
her burden as to the first two criteria, we affirm because she did not meet her burden
to show the third criterion. See Lawson v. Colvin, 807 F.3d 962, 964 (8th Cir. 2015)
(de novo review of district court’s decision affirming denial of SSI; if substantial
evidence in record as whole supports ALJ’s decision, this court will affirm); McDade
v. Astrue, 720 F.3d 994, 1001 (8th Cir. 2013) (claimant bears burden of establishing
that her impairment meets all specified criteria of listing).

       Specifically, as to the first criterion, the record shows that, in three out of the
five intelligence tests administered to Hurst, she had at least one IQ score of 70 or
less, which is sufficient to meet the criterion. See 20 C.F.R. Pt. 404, Subpt. P, App.
1, § 12.00 D.6.c (lowest score in Wechsler series is used); see also Reed v. Colvin,
779 F.3d 725, 726 (8th Cir. 2015) (per curiam) (same). The Commissioner does not
challenge Hurst’s assertion that she met the second criterion.

       We conclude, however, that substantial evidence supported the ALJ’s
determination that Hurst did not show she met the third criterion. The record
contained both evidence that could suggest intellectual and adaptive functional
disability with an onset before age 22, and evidence indicating otherwise--including
evidence of her ability to work--and Hurst does not explain in what way the ALJ erred
in finding her subjective complaints not entirely credible and in giving little weight
to her friend’s statements concerning her deficits. See Johnson v. Colvin, 788 F.3d
870, 873 (8th Cir. 2015) (mere fact that some evidence may support conclusion
opposite to that of Commissioner’s does not allow court to reverse ALJ’s decision);

                                           -2-
see also Ash v. Colvin, 812 F.3d 686, 691 (8th Cir. 2016) (evidence that claimant was
able to work was relevant to whether she had demonstrated requisite deficits in
adaptive functioning). The judgment of the district court is affirmed.
                        ______________________________




                                         -3-